Exhibit 4.1 POLARIS INDUSTRIES INC. 2100 Highway 55 Medina, MN 55340 (763) 542-0500 Fax: (763) 542-0599 FIRST SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT DATED AS OF DECEMBER 13, 2010 Dated as of December 19, 2013 TO EACH OF THE PURCHASERS LISTED IN THE ATTACHED SCHEDULE A: Ladies and Gentlemen: POLARIS INDUSTRIES INC., a Minnesota corporation (the “Company”), agrees with you as follows: 1.Background.The Company entered into a Master Note Purchase Agreement dated as of December 13, 2010 with the purchasers listed in Schedule A thereto, as such agreement has been amended through the date hereof (the “Note Purchase Agreement”) providing for the issuance by the Company of up to $200,000,000aggregate principal amount of Notes in series.Pursuant to the Note Purchase Agreement, the Company has issued $100,000,0000 aggregate principal amount of Series 2011 Notes.Capitalized terms used but not defined herein have the meanings ascribed in the Note Purchase Agreement. 2.Authorization of the New Series of Additional Notes.The Company has authorized the issue and sale of $100,000,000 aggregate principal amount of Additional Notes to be designated as its 3.13% Senior Notes, Series 2013, due December 21, 2020 (the “Series 2013 Notes”). The Series 2013 Notes, together with the Series 2011 Notes heretofore issued pursuant to the Note Purchase Agreement and each series of Additional Notes that may from time to time hereafter be issued pursuant to the provisions of Section1.2 of the Note Purchase Agreement, are collectively referred to as the “Notes” (such term shall also include any such notes issued in substitution therefor pursuant to Section13 of the Note Purchase Agreement).The Series 2013 Notes shall be substantially in the form set out in Exhibit1 to this First Supplement (this “Supplement”), with such changes therefrom, if any, as may be approved by you and each of the other Purchasers named in the attached Schedule A (the “Other Purchasers”) and the Company. 3.Sale and Purchase of Series 2013 Notes.Subject to the terms and conditions of this Supplement and the Note Purchase Agreement, the Company will issue and sell to you and the Other Purchasers, and you and each of the Other Purchasers will purchase from the Company, at the Closing provided for in Section4, Series 2013 Notes in the principal amount specified opposite your respective names in the attached Schedule A at the purchase price of 100% of the principal amount thereof.Your obligation hereunder and the obligations of the Other Purchasers are several and not joint obligations and you shall have no liability to any Person for the performance or non-performance by any Other Purchaser hereunder. 4.Closing.The sale and purchase of the Series 2013 Notes to be purchased by the Purchasers shall occur at the offices of Foley & Lardner LLP, 321 N. Clark Street, Suite 2800, Chicago, Illinois 60654 at 9:00 a.m., Chicago time, at a closing (the “Closing”) on December 19, 2013 or on such other Business Day thereafter on or prior to December 31, 2013 as may be agreed upon by the Company and you and the Other Purchasers.At the Closing the Company will deliver to you the Series 2013 Notes to be purchased by you in the form of a single Note (or such greater number of Series 2013 Notes in denominations of at least $100,000 as you may request) dated the date of the Closing and registered in your name (or in the name of your nominee), against delivery by you to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company to account number 1at U.S. Bank National Association, Global Trade Services, U.S. Bancorp Center, 800 Nicollet Mall, BG-MN-H20G, Minneapolis, Minnesota 55402, ABA No. 091000022.If at the Closing the Company fails to tender such Series 2013 Notes to you as provided above in this Section4, or any of the conditions specified in Section 5 shall not have been fulfilled to your satisfaction, you shall, at your election, be relieved of all further obligations under this Supplement, without thereby waiving any rights you may have by reason of such failure or such nonfulfillment. 5.Conditions to Closing.Your obligation to purchase and pay for the Series 2013 Notes to be sold to you at the Closing is subject to the fulfillment to your satisfaction, prior to or at the Closing, of the conditions set forth in Section 4 of the Note Purchase Agreement, as hereafter modified, and to the following additional conditions: (a)Except as supplemented, amended or superseded by the representations and warranties set forth in Schedule 6 to this Supplement, each of the representations and warranties of the Company set forth in Section 5 of the Note Purchase Agreement shall be correct as of the date of the Closing, or, if any such representation or warranty speaks as of a specific date, as of such date, and the Company shall have delivered to each Purchaser an Officer’s Certificate, dated the date of such Closing certifying that such condition has been fulfilled; (b)References in Section 4 of the Note Purchase Agreement (other than Section 4.1 thereof) to the “Closing” shall be deemed to refer to the Closing, as such term is defined in this Supplement; (c)The reference in Section 4.3 of the Note Purchase Agreement to the resolutions “relating to the authorization, execution and delivery of the Notes and this Agreement” shall be deemed to be a reference to the Series 2013 Notes issued at the Closing and this Supplement; and (d)The reference in Section 4.12 of the Note Purchase Agreement to “this Agreement” shall be deemed to be a reference to this Supplement. 2 (e)You have received a fully executed counterpart to the Intercreditor Agreement, as amended and restated through the date hereof. 6.Representations and Warranties of the Company.The Company represents and warrants to you that each of the representations and warranties contained in Section5 of the Note Purchase Agreement is true and correct as of the date hereof (unless limited to an earlier date, in which case, as of such earlier date) (i)except that all references to “Purchaser” and “you” therein shall be deemed to refer to you and the Other Purchasers hereunder, all references to “this Agreement” shall be deemed to refer to the Note Purchase Agreement as supplemented by this Supplement, and all references to “Notes” therein shall be deemed to include the Series 2013 Notes, and (ii)except for changes to such representations and warranties or the Schedules referred to therein that are set forth in the attached Schedule 6. 7.Representations of the Purchasers.You confirm to the Company that the representations and agreements set forth in Sections6.1 and 6.2 of the Note Purchase Agreement are true and correct as to you. 8.Prepayment of the Series 2013 Notes.No regularly scheduled prepayments are due on the Series 2013 Notes prior to their stated maturity.For the avoidance of doubt, the provisions of Section 8 of the Note Purchase Agreement shall apply to the Series 2012 Notes. 9.Applicability of Note Purchase Agreement.Except as otherwise expressly provided herein (and expressly permitted by the Note Purchase Agreement), all of the provisions of the Note Purchase Agreement are incorporated by reference herein and shall apply to the Series 2013 Notes as if expressly set forth in this Supplement. 3 If you are in agreement with the foregoing, please sign the form of agreement on the accompanying counterpart of this Agreement and return it to the Company, whereupon the foregoing shall become a binding agreement between you and the Company.This Supplement may be executed in any number of counterparts, each executed counterpart constituting an original but all together only one agreement. Very truly yours, POLARIS INDUSTRIES INC. By: Name: Michael W. Malone Title: Vice President - Finance and Chief Financial Officer 4 The foregoing is agreed to as of the date thereof. ING LIFE INSURANCE AND ANNUITY COMPANY ING USA ANNUITY AND LIFE INSURANCE COMPANY RELIASTAR LIFE INSURANCE COMPANY RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK SECURITY LIFE OF DENVER INSURANCE COMPANY By: ING Investment Management LLC, as Agent By: Name: Title: 5 THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY By: Name: Title: Authorized Representative 6 METLIFE ALICO LIFE INSURANCE K.K. By:
